                   IN THE UNITED STATES DISTRICT COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION



 DAWN MARIE GRAVATT-KEMPNER                                            PLAINTIFF


 VS.                                 CIVIL ACTION NO.: 3:18CV190-MPM-JMV

 KINDEE GIVEN                                                         DEFENDANT



                         ORDER STAYING ALL PROCEEDINGS


       The docket reflects that on March 19, 2019, Attorney Miranda Williford filed a

Suggestion of Bankruptcy [28] on behalf of Defendant Kindee Given. It appears Defendant filed

for relief under Chapter 7 of the United States Bankruptcy Code on March 6, 2019.

Accordingly, all proceedings in this action are STAYED pursuant to the automatic stay provided

for under 11 U.S.C. § 362.

       SO ORDERED this 7th day of May, 2019.



                                           /s/ Jane M. Virden____________________
                                           UNITED STATES MAGISTRATE JUDGE
